Citation Nr: 1201785	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  07-28 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for thoracolumbar scoliosis with sacralization at L5. 

2. Entitlement to service connection for shortening of the right lower extremity, claimed as causing an altered gait. 

3. Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service in the U.S. Army from January 1987 to March 1991. 

These matters come from a May 2006 rating of the Department of Veterans Affairs (VA), Regional Office (RO) in Reno Nevada, which denied service connection for shortening of the right lower extremity (claimed as causing an altered gait), and PTSD, and reopened and denied service connection for thoracolumbar scoliosis with sacralization, L5. 

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for thoracolumbar scoliosis with sacralization, L5.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In March 2009 a Board hearing was held at the RO and the transcript is of record.  The Veteran was informed that the Veterans Law Judge who conducted the hearing is no longer employed by the Board, and was offered another hearing before another Veterans Law Judge.  In July 2010 the Veteran responded that she did not want another Board hearing and that she would like the case considered on the evidence of record. 


FINDINGS OF FACT

1. In an October 1997 decision, the Board denied service connection for thoracolumbar scoliosis with sacralization, L5.  The decision is now final.

2. Evidence submitted since the Board's October 1997 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for thoracolumbar scoliosis with sacralization, L5.

3. At the May 2009 Board hearing, the Veteran withdrew her appeal for the issue of entitlement to service connection for shortening of the right lower extremity, claimed as causing an altered gait.

4. There is no independent verification of a stressor in service to support a diagnosis of PTSD.

5.  The preponderance of the evidence is against a finding that the Veteran has PTSD as a result of her service in the military. 


CONCLUSIONS OF LAW

1. The criteria for reopening the claim for service connection for thoracolumbar scoliosis with sacralization, L5 are not met.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2011).

2. The criteria for withdrawal of a substantive appeal by the Veteran concerning the claim for entitlement to service connection for service connection for shortening of the right lower extremity, claimed as causing an altered gait have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

3. The criteria for service connection for post traumatic stress disorder have not been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

A February 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A March 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The notification also informed the Veteran of the evidence and information necessary to reopen the claim for service connection for thoracolumbar scoliosis with sacralization, L5, including the basis on which the prior claim was denied in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran's service treatment records and VA medical treatment records have been obtained; she did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

The Veteran was not examined by VA in conjunction with the claim of service connection for PTSD; however, no such examination is necessary as there is no verified in service stressor, and therefore no indication that the diagnosed PTSD "may be" associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material Evidence 

In an October 1997 decision the Board denied service connection for thoracolumbar scoliosis with sacralization at L5, finding that the condition was a congenital defect not a disease, which had not been subject to a superimposed disease or injury.  The decision is now final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d) (2011). 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In September 2005 the Veteran filed a claim for lower back pain claimed as due to her right lower extremity shortening.  Following the February 2006 notice letter which described the reasons for the previous denial of service connection for thoracolumbar scoliosis with sacralization at L5, the Veteran responded that she was not filing a claim to reopen service connection for thoracolumbar scoliosis with sacralization at L5 but that she was claiming service connection for lower back pain secondary to bilateral knee pain with altered gait.  In a September 2007 statement the Veteran argued that her low back disability was due to strenuous exercise in boot camp and physical activities in service, and due to an aggravation of the congenital abnormality of a shortened right lower extremity. 

Claims based upon distinctly and properly diagnosed diseases or injuries are not considered the same claim.  Boggs v. Peake, 520 F.3d 1330 (2008).  

The Veteran contends that her current low back disability is not the same as her thoracolumbar scoliosis with sacralization at L5 which was previously denied.  However, there is no evidence of any other diagnosed disease or injury of the lower back apart from thoracolumbar scoliosis.  A January 2008 VA examination evaluated the Veteran and diagnosed only mild thoracolumbar scoliosis, the same disability previously adjudicated.  The Veteran contends her current low back pain is a different disability however her description of her low back symptoms is identical to the symptoms described in connection with the previous claim and identical with her description of in service low back symptoms.  As there is no distinctly diagnosed low back disability the Board will not consider the claim on a de novo basis, but rather as a claim to reopen. 

The Veteran contends that her low back pain is due to her bilateral knee disabilities and altered gait.  In May 2008 service connection for left and right knee patellofemoral syndrome with mild degenerative joint disease was granted. 

A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim, unless the evidence supporting the Veteran's new theory of causation constitutes new and material evidence.  38 U.S.C.A. §§ 5108, 7104(b).  Although the Veteran presents a new theory of causation, that her low back pain is caused by her knees, she has not presented any evidence whatsoever to support this theory, therefore the new theory of causation is not considered to be new and material evidence sufficient to reopen the prior claim.  

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  

At the time of the prior denial in October 1997 the Board found that the condition of thoracolumbar scoliosis with sacralization at L5 was a congenital defect not a disease, which had not been subject to a superimposed disease or injury.  Evidence received since the prior denial consists of a January 2008 VA examination where the Veteran described her in service complaints of radiating pain, reported no current radiating pain and reported mild low back stiffness.  The Veteran was diagnosed with mild thoracolumbar scoliosis and an x-ray found there to be no evidence of lumbar degenerative disc disease.  Also of record are the Veteran's reports of current low back pain.  

This evidence is cumulative as both the Veteran's description of her in service symptoms, current low back symptoms, and the diagnosis of mild thoracolumbar scoliosis were of all of record at the time of the prior Board decision. 

New and material evidence has not been received since the October 1997 Board decision and reopening the claim for service connection for thoracolumbar scoliosis with sacralization at L5 is not warranted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Withdrawal 

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

At the May 2009 Board hearing the Veteran withdrew her appeal for service connection for shortening of the right lower extremity, claimed as causing an altered gait. 

As the Veteran withdrew her appeal of the issue of service connection for shortening of the right lower extremity, claimed as causing an altered gait, there remain no allegations of error of fact or law for appellate consideration.  The Board, therefore, has no jurisdiction to review the issue.

Service Connection PTSD 

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. § 1110.  Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection for PTSD, in particular, requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by competent evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of PTSD must comply with the criteria set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV).  See, generally, Cohen, supra; 38 C.F.R. § 4.125.

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective 'would evoke . . . in almost anyone' standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  As noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on 'almost everyone.' Cohen, 10 Vet. App. 128, 140-141 (1997).

Where a Veteran alleges non-combat stressors, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

The Board is not required to accept a Veteran's uncorroborated account of her active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

There is no evidence that the Veteran ever engaged in combat with the enemy therefore any claimed stressors must be independently verified or corroborated. 

The Veteran contends that while in service she assigned to search for a missing soldier and was one of the people who found his body hanging from a tree. 

The Veteran testified that she was assigned to hospital detail medical hold at the medical center at Fort Gordon and would check in at seven in the morning and at three in the afternoon would be free for the day.  She reported that their usual assignments involved painting fences and mowing lawns.  The Veteran testified that one day in August her detail was told to search the woods for a missing soldier and that he had left a suicide note.  She stated that she discovered the body and there were no military personnel (MP) anywhere at the time.  The Veteran also reported she was assigned to pack up the soldier's personal property afterwards.  The Veteran was not unable to identify any individuals who were with her at any point that day, nor even the number of people assigned to the search team with her. 

A U.S. Army CID Report of Investigation detailing the investigation of the self administered death of a soldier in June 1987 at Fort Gordon, Georgia is of record.  The report indicates that the investigation began around four in the afternoon when the soldier was reported missing and that the body was discovered by three individuals, all identified by name, at seven that evening.  The body was located in a wooded area with no lights and no guards in the location. 

The Veteran contends that she was one of the people who found the soldier's body.  While the Veteran is competent to report things that she has experienced in service, her contention that she found the body of a suicide victim in service is not credible and is refuted by the evidence of record.  The CID report clearly identifies the three individuals who discovered the body and the Veteran was not one of them.  The Veteran argues that she was not identified by name but was definitely there.  Nowhere in the report was the Veteran ever identified.  Her story is refuted by the report as she would have been identified if she was at the crime scene or involved in the criminal investigation in any part.   

Other details of the Veteran's story are also refuted.  She states that she was assigned to the hospital from seven in the morning to three in the afternoon; however the search for the soldier did not begin until four in the afternoon, after the Veteran's assignment had ended.  Furthermore the body was not discovered until seven at night.   

No lay evidence to corroborate the Veteran's allegations has been submitted. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  While the Veteran may be competent to testify, the Board finds her testimony to not be credible. 

VA treatment records identify the Veteran's report of her alleged in service stressor and diagnose PTSD.  Other stressors were identified as well, although the Veteran has not contended, nor is there any evidence, that they are related to service.  

Although a physician or other health professional has accepted an appellant's description of her in service experiences and diagnosed appellant as suffering from PTSD, such does not mean the [Board is] required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  VA treatment providers have based the  diagnosis of PTSD on the Veteran's report of unverified in-service events and events not related to service, and such evidence is of no probative value with respect to the issue of service connection.  

Other psychiatric conditions 

There is no evidence of any psychiatric or mental condition in service, or of any continuity of symptomatology of a psychiatric or mental condition since service.  
Although the Veteran has been diagnosed with major depression and alcohol dependence (which she denies) there is no evidence that either diagnosis is related whatsoever to service, nor has the Veteran contended such.  
  
The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for posttraumatic stress disorder (PTSD) is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence has not been submitted to reopen a claim for service connection for thoracolumbar scoliosis with sacralization at L5.

The claim for entitlement to service connection for shortening of the right lower extremity, claimed as causing an altered gait is dismissed. 

Service connection for posttraumatic stress disorder (PTSD) is denied. 




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


